Citation Nr: 0724131	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-32 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Central Arkansas Veterans Healthcare 
System


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical services provided by Baxter Regional Medical Center 
on May 20, 2006, pursuant to the "Millennium Bill Act."


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from March 1943 to November 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from July and August 2006 decisions by the Department 
of Veterans Affairs (VA) Medical Center in North Little Rock, 
Arkansas. 

In April 2007, the veteran and his spouse testified at a 
Travel Board hearing held before the undersigned Veterans Law 
Judge at the North Little Rock, Arkansas Regional Office 
(RO).  A copy of that hearing testimony and the veteran's 
administrative medical file have been received at the Board.

In June 2007, a motion was filed to advance this case on the 
docket due to the veteran's advanced age.  The Board granted 
the motion in July 2007, pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The services provided by Baxter on May 20, 2006, were 
provided in a medical facility held out as providing emergent 
care, and which was open on weekends.

2.  The condition treated by Baxter, bleeding abdominal 
abscess, was for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, particularly in light of the veteran's age 
and medical history.

3.  VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson.

4.  The record does not establish that payment of 
reimbursement is sought for any medical care beyond the 
initial emergency evaluation which occurred on May 20, 2006, 
only.  

5.  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.

6.  The veteran is financially liable to the provider of 
emergency treatment for that treatment.

7.  The record does not establish that the veteran has 
coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the emergency 
treatment.

8.  The condition for which the emergency treatment was 
furnished was not caused by an accident or work related 
injury.

9.  The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
services provided by Baxter Regional Medical Center on May 
20, 2006, pursuant to the "Millennium Bill Act," have been 
met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 
17.1002 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In the instant case, the veteran's claim 
is being granted.  As such, any deficiencies with regard to 
VCAA are harmless and nonprejudicial.

Factual Background

Records reflect that the veteran was admitted to Baxter 
Regional Medical Center on May 20, 2006, at which time he was 
treated for a complicated abscess of the left abdomen.  The 
records also made note of the fact that the veteran was 80 
years old and was diabetic; also indicating that he had a 
past medical history of a stroke.  Records dated on that day 
reflect that the status was designated as emergent, as 
opposed to non-emergent.  The clinical records indicate that 
the left abdomen area was red, raised and bleeding, in an 
area approximately covering 10 cm.  A note indicated that 
this had been worse during the last week and had previously 
looked like an ingrown hair prior to this week.  

He was released later that day with instructions to return to 
his family doctor if an infection developed and to return to 
or call the ER for any urgent problems or worsening of the 
condition.  

Billing information from Baxter reveals that the cost of the 
veteran's treatment was, at least, in excess of $550.00.

In July 2006, the veteran was notified that his claim for 
payment of private medical expenses incurred at Baxter had 
been considered for authorization and denied under the 
Veterans Millennium Health Care and Benefits Act.  The reason 
given for the disapproval was that the veteran's care was not 
determined to have been for a medical emergency of such 
nature that delay would have been hazardous to life or 
health.  Following re-review a second denial letter was 
issued in August 2006, at which time it was explained that 
the private care received (at Baxter) was deemed to be non-
emergent, because the symptoms had been present for one week 
previously.

The record contains a statement from a private physician, Dr. 
P., who indicated that the veteran was a patient at a local 
clinic.  The doctor stated that after hours on May 20, 2006, 
the veteran called his answering service and was instructed 
to go to the ER at Baxter due to an inflamed and bleeding 
abscess of the abdomen.  The abscess was treated by an 
incision and draining, followed by dressing and prescribed an 
antibiotic.  The doctor indicated that the veteran was 
diabetic and reported that during the week following the May 
20, 2006, treatment, he saw the veteran almost every day for 
follow-up treatment and redressing the wound.  The doctor 
indicated that the veteran had received a bill from Baxter 
for the private medical treatment, and noted that he did not 
have any insurance coverage other than VA and that it would 
be a hardship for him to pay for the visit.  

In a statement provided for the record in August 2006, the 
veteran indicated that he sought emergent treatment at the 
nearest local hospital, and noted that the Little Rock VA 
Hospital was a four hour drive.

The veteran and his spouse provided testimony at a travel 
Board hearing held in April 2007.  The veteran testified that 
he was cutting the lawn, and then went in the house when he 
noticed bleeding and rupture.  He indicated that his wife saw 
this and panicked and called a doctor, who was not there - 
but whose answering service, instructed them to seek ER 
treatment.  The veteran's spouse indicated that the condition 
arose on a Saturday and stated that Dr. M. treated the 
veteran at Baxter in the ER, and told her that the veteran's 
condition could not have waited for treatment on Monday and 
was emergent.  She indicated that thereafter, the veteran was 
treated at the VA clinic in Mountain Home, but indicated that 
they could not provide treatment for the veteran on May 20, 
2006, because the clinic was closed on weekends.  The veteran 
testified that he had no insurance coverage, aside from 
Part A - Medicare, which only covers in-
patient/hospitalization costs, but not emergency visits.  The 
veteran's spouse testified that the total bill for the 
private medical treatment at Baxter on May 20, 2006, was 
almost $900.00.  

Additional evidence of record indicates that the veteran has 
no service-connected disorders.  


Legal Analysis

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000.  See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed. 
Reg. 36,467 (2001).  In this case, the service rendered 
occurred after the effective date of the "Millennium Bill 
Act."

In this regard, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be 
eligible for payment or reimbursement for emergency services 
for non-service connected conditions in non-VA facilities, 
the veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment;

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  

38 C.F.R. § 17.1002.

The veteran seeks payment or reimbursement for emergency 
services rendered for a non-service-connected condition, 
abdominal abscess, in a non-VA facility (Baxter) on May 20, 
2006, under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002.

Primarily at issue in this case is the second element, and in 
particular, whether the treatment provided on May 20, 2006, 
was on an emergent basis.  The claim was denied on that basis 
(criterion (b) under the "Millennium Bill Act.").  However, 
the Board will assess eligibility under all of the criteria, 
as the Board points out that the provisions in 38 C.F.R. § 
17.1002 are conjunctive, not disjunctive; i.e. all of the 
aforementioned enumerated criteria must be met.  See Melson 
v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met]; compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned]. 

First, the emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.  As noted, the 
veteran was admitted to Baxter on a Saturday following 
medical advice to seek immediate medical treatment on an 
emergent basis.  Thus, the first criterion is met.

Second, the veteran and his spouse reasonably felt that the 
circumstances were emergent.  The symptoms which manifested 
on May 20, 2006, revealed that the left abdomen area was red, 
raised and bleeding, in an area approximately covering 10 cm.  
These symptoms must be viewed in light of the veterans' age 
at the time, 80 years old, and his medical history of both 
diabetes and a previous stroke.  An emergency is defined as 
"a sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action."  Hennessey v. 
Brown, 7 Vet. App. 143, 147 (1994) (citations omitted) 
(emphasis in original).  The Board notes that 38 C.F.R. § 
17.1002, one of the regulations implementing the Veterans 
Millennium Health Care and Benefits Act, also defines 
emergency services.  See 38 C.F.R. § 17.1002(b). 

Medical records from Baxter dated on May 20, 2006, certify 
that the condition treated was emergent; and there is no 
clinical evidence from that facility or relating to that 
treatment to the contrary.  The veteran's spouse also 
provided credible testimony to the effect that the treating 
doctor at Baxter informed her that the veteran's condition 
could not have waited for treatment.  While it may be the 
case that underlying symptoms of an abdominal abscess had 
been developing during the week before May 20, 2006, 
manifestations such as significant swelling and bleeding were 
not present until the "rupture" occurred on May 20, 2006.  
On that day, but not prior thereto, the condition constituted 
an emergency which required immediate medical attention, 
particularly when viewed in light of the veteran's age and 
medical history.  Therefore, the claim for payment or 
reimbursement for the initial evaluation and treatment is for 
a condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.  Thus, the second criterion is met.

There is no indication in this case that a full-service VA 
medical facility was available to the veteran for treatment 
of the abdominal abscess, and the Board finds that this was 
not the case.  The VA clinic in Mountain Home where the 
veteran received outpatient treatment and which was in 
closest proximity was closed on Saturday, May 20, 2006.  The 
veteran submitted a statement indicating that the VAMC in 
North Little Rock, AK was a four hour drive away.  It would 
not have been prudent for the veteran to have traveled for 
approximately 4 hours in his medical state which included 
symptoms of bleeding.  Moreover, the veteran was directed by 
the answering service associated with his regular physician, 
who also provided treatment at the local VA facility, to seek 
immediate treatment at the nearest available facility.  Thus, 
the Board finds that a VA or other Federal facility/provider 
was not feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a prudent 
layperson.  Thus, the third criterion is met.

The record does not establish that the claim for payment or 
reimbursement for any medical care beyond the initial 
emergency evaluation and treatment was for a continued 
medical emergency of such a nature that the veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility.  The veteran's condition was treated on May 
20, 2006 and he was discharged home that evening and was not 
kept overnight, and this is the only day for which 
payment/reimbursement for treatment is sought in this case.  
Thereafter, he received follow-up treatment during the next 
week from Dr. P., who is affiliated with both the local VA 
clinic and a private practice.  Thus, the fourth criterion is 
met.

At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.  The record 
establishes that the veteran received at least some health 
care at the local VA clinic in Mountain Home, AK., 
proximately prior to his May 20, 2006, symptoms.  Thus, the 
fifth criterion is met.

The veteran is financially liable to the provider of 
emergency treatment for that treatment as shown by billing 
documents of record.  Thus, the sixth criterion is met.

The record does not establish that veteran has coverage under 
a health-plan contract for payment or reimbursement, in whole 
or in part, for the emergency treatment that was rendered by 
Baxter.  This conclusion is supported by credible testimony 
provided by the veteran and his spouse, as well as by 
evidence presented by Dr. P.  The record reflects that VA 
initially believed that the veteran was covered by Medicare-
B, but received verification that he had no such coverage at 
the time in question.  Thus, the seventh criterion is met.

The condition for which the emergency treatment was furnished 
was not caused by an accident or work related injury.  The 
fact that the symptoms arose while the veteran was cutting 
the lawn, is merely coincident; and the symptoms were not 
caused by any accident which occurred in that process.  Thus, 
the eighth criterion is met.

The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided, as the 
treatment was rendered for a nonservice-connected disability.  
Thus, the ninth criterion is met.

In sum, the veteran meets the criteria for entitlement to 
payment or reimbursement for medical services provided by 
Baxter on May 20, 2006, pursuant to the "Millennium Bill 
Act."

ORDER

Payment or reimbursement for medical services provided by 
Baxter Regional Medical Center on May 20, 2006, pursuant to 
the "Millennium Bill Act," is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


